   Case: 1:20-cv-06288 Document #: 35 Filed: 03/17/21 Page 1 of 4 PageID #:3993




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINIOIS
                                 EASTERN DIVISION


================================X
SoClean, Inc.                               DEFENDANT D&G GOODS’S
                                            ANSWER WITH COUNTER CLAIMS
                      Plaintiff,

       -against-                            Case No. 20-cv-06288

Does 1-861, As Identified in Exhibit 1

                Defendants.
================================X




                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE:
                             STATUTE OF LIMITATIONS
      Case: 1:20-cv-06288 Document #: 35 Filed: 03/17/21 Page 2 of 4 PageID #:3994




            Answering Count One: Federal Trademark Counterfeiting and Infringement
                                    (15 U.S.C. Sec. 1114)

16.      Answering Defendant repeats all responses as if set forth at length in response to

paragraph 33.

17.      Answering Defendant denies all allegations contained in paragraphs 34 through 37 and

refers all questions of law to the Court.



           Answering Count Two: Unfair Competition and False Designation of Origin
                                 (15 U.S.C. Sec. 1125(a))

18.      Answering Defendant repeats all responses as if set forth at length in response to

paragraph 38.
      Case: 1:20-cv-06288 Document #: 35 Filed: 03/17/21 Page 3 of 4 PageID #:3995




19.      Answering Defendant denies all allegations in paragraphs 39 through 43.


                Answering Count Three: Illinois uniform Deceptive Trade Products
                                        (815 ILCS 510)

20.      Answering Defendant repeats all responses as if set forth at length in response to

paragraph 44.

21.      Answering Defendant denies all allegations contained in paragraphs 45 through 49.



                       AS AND FOR A FIRST AFFIRMATIVE DEFENSE:
                               THE FIRST SALE DOCTRINE

22.      The allegations against the Answering Defendant in Plaintiff’s Complaint are barred in

whole or in part by the First Sale Doctrine.

23.      Under the Lanham Act, retailers may resell trademarked items after they have been sold

by the trademark owner.

24.      Answering Defendant sold genuine products.

25.      The products had been originally purchased from the trademark owner and/or an

authorized reseller on Amazon.com’s liquidation arm called Essex.

26.      Upon information and belief;


            •   The trademark owner sold the products on Amazon to consumers.

            •   The consumers returned unused products to Amazon.

            •   Amazon resold the unused/unopened returns via Essex to defendant.

            •   Defendant, under the first sale doctrine, resold the products to consumers.

27.      Answering Defendant’s consumers thereby received genuine products, with appropriate

use of trademarks and thereby their sales were protected by the first sale doctrine.
      Case: 1:20-cv-06288 Document #: 35 Filed: 03/17/21 Page 4 of 4 PageID #:3996




                           AS AND FOR A FIRST COUNTER CLAIM

28.      Answering Defendant’s use of the subject mark(s) was descriptive of and used fairly and

in good faith only to describe the Answering Defendant’s goods as upon information and belief

the products they sold were authentic products.

29.      The Plaintiff has made false, disparaging and defamatory statements regarding the

Answering Defendant which constitute Defamation and Defamation Per Se. These statements

include but are not limited to; the Temporary Restraining Orders received by both eBay and

PayPal.

30.      As a result of the false, defamatory statements, answering defendant is unable to sell on

Amazon and eBay.

31.      As a result of the inability to sell, answering defendant has suffered a decrement of their

online businesses, the exact amount to be provided by expert testimony.

32.      While the exact amount will be provided by expert testimony, the value of an ongoing

online business is decreased when its sales have been interrupted for any period of time.

         Wherefore, based upon the foregoing, the Answering Defendant prays that this Court

issue an Order denying the Plaintiff’s prayer for relief in its entirety and granting it all other

appropriate relief.


Dated: March 17, 2021

                                                                /s/_Cory Rosenbaum__________
                                                                Rosenbaum, Famularo & Segall, P.C.
                                                                By: Cory Jay Rosenbaum, Esq.
                                                                CJ@amazonsellerslawyer.com
                                                                138A East Park Avenue
                                                                Long Beach, New York
                                                                11561
                                                                212.256.1109
